Name: Commission Regulation (EEC) No 3462/92 of 30 November 1992 amending Regulation (EEC) No 2648/92 as regards preventive withdrawals of apples for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 350/651 . 12. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3462/92 of 30 November 1992 amending Regulation (EEC) No 2648/92 as regards preventive withdrawals of apples for the 1992/93 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 2648/92, '769 200 tonnes of apples' is hereby replaced by '818 400 tonnes of apples' and the column headed 'Apples' is hereby replaced by the following, expressed in tonnes : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular Article 15 a (2) thereof, Whereas Commission Regulation (EEC) No 2648/92 (3) enables the Member States to authorize preventive with ­ drawals of apples in respect of the 1992/93 marketing year and distributes the maximum quantities which may be covered by such withdrawals between them ; Whereas since then the apple production estimate for the 1992/93 marketing year has been corrected and increased to 10 030 400 tonnes ; whereas under these circumstances preventive withdrawals may cover up to 50 % of the fore ­ seeable surpluses over production of 7 660 000 tonnes ; whereas, in view of the market situation, the maximum quantity covered by preventive withdrawals should never ­ theless be limited to 818 400 tonnes ; whereas the break ­ down of that quantity between the Member States should accordingly be reviewed ; Whereas the Regulation involves rectifying a production forecast which has proved inaccurate and should therefore be applicable from the date of entry into force of Regula ­ tion (EEC) No 2648/92 ; 'Belgium 45 000 Denmark 1 400 Germany 52 100 Greece 55 000 France 360 000 Ireland 300 Italy 140 000 Luxembourg 200 Netherlands 47 300 United Kingdom 13 800 Spain 99 900 Portugal 3 400.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 12 September 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 23. (3) OJ No L 266, 12. 9. 1992, p. 13 .